FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 16, 2022

                                       No. 04-22-00422-CV

                 IN THE INTEREST OF S.G., I.J.G., AND A.R.G., Children

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005EM503442
                          Honorable Eric J. Rodriguez, Judge Presiding


                                          ORDER
         The clerk’s record is due on October 3, 2022, and on September 7, 2022, the district clerk
filed a notification of late record stating appellant has not paid or made arrangements to pay the
district clerk’s fee to prepare the record and appellant is not entitled to the record without paying
the fee. We therefore order appellant to provide written proof to this court by September 26,
2022 stating either (1) the district clerk’s fee has been paid or arrangements satisfactory to the
district clerk have been made to pay the district clerk’s fee; or (2) appellant is entitled to the
clerk’s record without prepayment of the district clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a);
TEX. R. CIV. P. 145. If appellant fails to file such proof within the time provided, this appeal will
be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court